Title: Observations [January 1768]
From: Washington, George
To: 

 


Jany. 1st. Neck People clearing a piece of ground which was begun the 23d. of Decr.
Doeg Run People working in the Swamp which they began to clear this Fall.
Muddy hole People (except two threshing) clearing the Skirt of woods within the fence 4 Men & 2 Women from Doeg Run assisting.
Mill People also clearing.
 


6. Doeg Run People finishd grubbing the Swamp they were in and proceeded to another adjacent.
 


12. Threshing Wheat at all Plantations Ground being too hard froze to Grub to any advantage.
 


16. Finishd my Smiths Shop—that is the Carpenters work of it.
 


18. Carpenters went to Saw Plank at Doeg Run for finishing the Barn there.
Will put new girders into my Mill where they had Sunk.
 


19. Mike, Tom, & Sam went abt. the Overseers House at Muddy hole.
 


20. Plantations chiefly employd in getting out Wheat.
 


22. Davy, George, Jupiter and Ned, finishd Sawing at Doeg Run & Joind Mike &ca. abt. Overseers House at Muddy hole.
   
      
   
   GW rented Davy, a carpenter, from Lund Washington for several years (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 297).


   
